Citation Nr: 0929944	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  06-29 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1. Entitlement to service connection for prostate cancer due 
to herbicide exposure.  

2. Entitlement to service connection for bladder cancer due 
to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from November 1965 
to September 1967.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Seattle, Washington.  In that decision, the RO denied the 
claims of service connection for bladder and prostate cancer.  

The Veteran testified before the undersigned at a Board 
hearing in December 2008.  A transcript of the hearing is 
associated with the file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

In May 2009, the Board sent the file to an independent 
medical expert for an opinion.  The file was examined and 
returned by a specialist with an opinion the same month.  The 
Veteran was sent a letter dated June 2009 and a copy of the 
opinion.  The letter informed him that he had 60 days to 
review the opinion and submit additional evidence and 
argument.  

The Veteran's representative submitted a July 30, 2009 
informal hearing presentation (IHP) and additional evidence.  
Both were associated with the file.  The Veteran's 
representative waived RO jurisdiction of the additional 
evidence.  

After the IHP was associated with the file, but before the 
Board had adjudicated the claim, a medical opinion response 
form signed by the Veteran was received along with the same 
evidence submitted with the representative's IHP.  The form 
requests the Board to remand the case to the agency of 
original jurisdiction for a review of new evidence submitted 
by the Veteran.  As a result, the Board must remand this case 
for a review of the evidence submitted and the issuance of a 
supplemental statement of the case.  

Accordingly, the case is REMANDED for the following action: 

1. Re-adjudicate the Veteran's claims on 
appeal.  If the claims remain denied, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate time for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

